Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered on or about January 31, 1994, which, to the extent appealed from, granted plaintiff’s motion for pendente lite maintenance in the amount of $950.00 per week, and order same court and Justice, entered on or about July 5, 1994, which denied defendant’s motion for, inter alia, downward modification and to disqualify plaintiff’s counsel, unanimously affirmed, without costs.
Considering, among other things, plaintiff’s assets, expenses and earning capacity, and defendant’s income, we find the award of maintenance pendente lite not to be excessive. Defendant’s motion to relieve plaintiff’s counsel was properly denied *498as defendant failed to demonstrate that counsel’s testimony would be "necessary” in the pending litigation (H.H.B.K. 45th St. Corp. v Stern, 158 AD2d 395, 396). Concur—Ellerin, J. P., Kupferman, Asch and Rubin, JJ.